—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered May 6, 1999, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and fourth degrees and criminally using drug paraphernalia in the second degree, and sentencing him, as a second felony offender, to an aggregate term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The area from which the drugs were seized, in defendant’s apartment, in defendant’s bed, under defendant’s comforter, was clearly within defendant’s dominion and control (see, People v Manini, 79 NY2d 561, 572-573 [1992]; People v Tirado, 38 NY2d 955, affg 47 AD2d 193; People v Diaz, 220 AD2d 260). Even assuming that the woman who was present was also a possessor of the drugs, “[possession if joint is no less possession” (People v Tirado, supra at 956; see also, People v Diaz, supra at 261; People v Singleton, 174 AD2d 354, lv denied 78 NY2d 974). Concur— Andrias, J.P., Saxe, Sullivan, Rosenberger and Friedman, JJ.